OPINION — AG — THE COUNTY TREASURER MAY NOT ASSUME THAT TWO THIRDS OF THE ASSESSED VALUE OF THE 40 ACRE TRACT IS LESS THAN THE TOTAL AMOUNT OF TAXES, PENALTIES, INTEREST, AND COSTS DUE UNDER THE ASSESSMENT, AND SAID TREASURER MUST, THEREFORE, SELL THE SAME AT RESALE AT A PRICE NOT LESS THAN THE TOTAL AMOUNT OF TAXES, PENALTIES, INTEREST AND COST DUE UNDER THE ASSESSMENT. (2) PROPERTY AGAINST WHICH THERE ARE DELINQUENT WATER CONSERVANCY BENEFIT ASSESSMENTS OR DELINQUENT MAINTENANCE ASSESSMENTS, MUST BE SOLD IN THE SAME MANNER AS PROPERTY IS SOLD FOR DELINQUENT AD VALOREM TAXES. CITE:  68 Ohio St. 1961 43 [68-43](D), 82 Ohio St. 1961 634 [82-634], 82 Ohio St. 1961 639 [82-639], 82 Ohio St. 1961 640 [82-640], 82 Ohio St. 1961 642 [82-642], 68 Ohio St. 1961 432 [68-432](D) (HARVEY CODY)